Citation Nr: 1045972	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine 
Corps from March 1979 to October 1988.  Only service from March 
1979 to March 1985 is considered for purposes of compensation 
entitlement, as the Veteran was discharged under conditions other 
than honorable for the period of March 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  

In February 2007 and January 2010 decisions, the Board remanded 
the issue to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development.

The Veteran testified at a May 2006 hearing held at the RO before 
a Veterans Law Judge who is no longer employed by the Board.  A 
transcript of that hearing is of record.  The Veteran has a right 
to have the Veterans law Judge who took testimony in his case 
participate in the decision.  38 C.F.R. § 20.707.  The Veteran 
was therefore offered the opportunity for a new hearing before 
another Veterans Law Judge in October 2010 correspondence.  He 
failed to respond to that inquiry, although the letter was sent 
to his address of record.  No further hearing need be scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA treatment records reveal repeated references to post-service 
surgeries and injuries, particularly from 1991 to 2001.  Further, 
the Veteran has indicated in statements made at his May 2006 
hearing and in correspondence submitted to VA that he had 
sustained post-service back injuries at work, including in 1989, 
and had claimed and received workers compensation payments in 
connection with those injuries.

In February 2007, the Board directed that "efforts should also 
be made to secure all records pertaining to the Veteran's workers 
compensation award."  In May 2009, VA contacted Northern 
Adjusters, Incorporated, an Alaskan insurance adjuster, which 
certified that it had no record of any claim by the Veteran.  
There is no clear indication in the file as to why this company 
was contacted.  VA did ask the Veteran for contact information 
regarding workers compensation in September 2008, and it is 
reasonable to assume that the Veteran supplied information for 
Northern Adjusters.  However, it appears that company may be the 
Veteran's current insurer, and not a contact point for any past 
claims, which was the aim of the remand directive.

The record clearly reflects that at the time of the reported work 
related injury, the Veteran was living and working in southern 
California, not Alaska.  In failing to contact any appropriate 
state agency in the areas where the Veteran most likely filed his 
claim, VA has failed to comply with its duty to assist him in 
substantiating his claim, 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159, and has not complied with the February 2007 remand 
directive.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Although the Board regrets the additional delay, further remand 
is therefore required.  VA should contact the Veteran and request 
appropriate releases for both the Alaska and California Divisions 
of Workers' Compensation, and should then take appropriate action 
to obtain all available records from those state agencies, or 
such custodians as VA is referred to.  All efforts must be 
documented in the claims file, to include notice to the Veteran 
should records be unavailable.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly 
executed, separate VA form 21-4142's, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for the Alaska Division of Workers' 
Compensation and the California Division of 
Workers' Compensation.

Upon receipt of such, VA must take 
appropriate action to contact the above 
agencies and request all records related to 
any claim for benefits from 1988 to the 
present.

The Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

2.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


